Citation Nr: 1019374	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  98-14 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for the Veteran's Meniere's disease for the period 
prior to March 17, 2000.

2.  Entitlement to a disability evaluation in excess of 80 
percent for the Veteran's Meniere's disease for the period 
between March 18, 2000, and February 28, 2002.

3.  Whether the reduction of the disability evaluation for 
the Veteran's Meniere's disease from 80 to 50 percent 
effective as of March 1, 2002, was proper.

4.  Entitlement to a disability evaluation in excess of 50 
percent for the Veteran's Meniere's disease for the period 
between March 1, 2002, and May 20, 2005.

5.  Entitlement to a disability evaluation in excess of 60 
percent for the Veteran's Meniere's disease for the period on 
and after May 21, 2005.

6.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, A. A., and H. C.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active service from November 1972 to August 
1975.

This matter arises to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that granted an increased (40 percent) 
rating for Meniere's disease with vertigo, hearing loss 
disability, and tinnitus effective June 13, 1997.  Later 
decisions granted further increases for portions of the 
appeal period.  In August and December 2001 rating decisions, 
the RO proposed to reduce and then reduced the rating from 80 
to 50 percent effective March 1, 2002; however, since then, 
the RO has granted an increased (60 percent) rating.  

The Veteran and witnesses have testified before the 
undersigned Veterans Law Judge and before an RO hearing 
officer.  The Board remanded the case in April 2004, May 
2006, April 2008, and in March 2009.  

Since the most recent Remand, the United States Court of 
Appeals for Veterans Claims (Court) determined that where, as 
here, the claimant, or the record raises the question of 
unemployability due to the disability for which an increased 
rating is sought, then part of the increased rating claim is 
an implied total disability rating based on individual 
unemployability (hereinafter referred to as TDIU) claim.  
Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  Because 
of this guidance and because the Veteran has claimed that he 
cannot perform his usual occupation as a commercial trucker 
due to Meniere's-related dizziness, vertigo, and medication, 
the Board has added this issue to page 1.

Because the Board has granted a higher rating for that period 
in which the RO had reduced a rating, the propriety of a 
rating reduction effective from March 1, 2002, is mooted and 
need not be discussed further.  

Entitlement to TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, Meniere's disease has been 
manifested by fluctuating hearing loss that has not been 
shown to be worse than Level VIII hearing on the right and 
Level XI hearing on the left.

2.  Also shown throughout the appeal period are tinnitus, 
dizziness, and vertigo.  

3.  Not shown is cerebellar gait or occasional staggering.  


CONCLUSIONS OF LAW

1.  For the period prior to March 18, 2000, the criteria of a 
70 percent schedular rating for bilateral hearing loss 
disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp.2009); 38 C.F.R. 4.1, 4.3, 4.7, 4.10, 4.14, 
4.85, 4.86, 4.87, Diagnostic Code 6108 (effective prior to 
June 10, 1999).

2.  For the period prior to March 18, 2000, the criteria for 
a separate 10 percent schedular rating for tinnitus are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2009); 38 C.F.R. 4.1, 4.3, 4.7, 4.10, 4.14, 4.87, 
Diagnostic Code 6260 (effective prior to June 10, 1999).

3.  For the period prior to March 18, 2000, the criteria for 
a separate 10 percent schedular rating for vertigo and 
dizziness are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp.2009); 38 C.F.R. 4.1, 4.3, 4.7, 4.10, 4.14, 
4.87, Diagnostic Codes 6204, 6205 (effective prior to June 
10, 1999).

4.  For the period beginning March 18, 2000, through February 
28, 2002, the criteria of a schedular rating greater than 80 
percent for Meniere's disease with hearing loss disability, 
vertigo, and tinnitus, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. 4.1, 
4.3, 4.7, 4.10, 4.14, 4.85, 4.86, 4.87, Diagnostic Codes 
6108, 6204, 6205, 6260 (effective prior to June 10, 1999).

5.  For the period commencing March 1, 2002, the criteria for 
a 70 percent schedular rating for bilateral hearing loss 
disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp.2009); 38 C.F.R. 4.1, 4.3, 4.7, 4.10, 4.14, 
4.85, 4.86, 4.87, Diagnostic Code 6108 (effective prior to 
June 10, 1999).

6.  For the period commencing March 1, 2002, the criteria for 
a separate 10 percent schedular rating for tinnitus, are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2009); 38 C.F.R. 4.1, 4.3, 4.7, 4.10, 4.14, 4.87, 
Diagnostic Code 6260 (effective prior to June 10, 1999).

7.  For the period commencing March 1, 2002, the criteria for 
a separate 10 percent schedular rating for vertigo and 
dizziness are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp.2009); 38 C.F.R. 4.1, 4.3, 4.7, 4.10, 4.14, 
4.87, Diagnostic Codes 6204, 6205 (effective prior to June 
10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the Court held, in part, that a notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits.  In the present case, the unfavorable 
decision that is the basis of this appeal had been decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in November 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial decision, 
VA did not err in not providing such notice.  Rather, the 
claimant has the right to a content-complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  In this case, adequate notice was provided in May and 
September 2008, and in June 2009.  The claimant had 
opportunity to submit additional evidence during a remand 
period and to respond to a supplemental statement of the case 
(SSOC) that was subsequently issued.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all records reasonably identified.  Social 
Security Administration (SSA) records were obtained.  The 
claimant was provided an opportunity to set forth his or her 
contentions during the hearing before the undersigned 
Veterans Law Judge.  The claimant was afforded VA medical 
examinations.  

In Martinak v Nicholson, 21 Vet. App. 447, 454 (2007), the 
Court held that the examination reports must consider a 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  A VA medical examination report must also include 
a "full description of the effects of disability upon the 
person's ordinary activity."  The compensation examination 
reports reflect that the examiners have reasonably complied 
with this requirement.

In Hyder v. Derwinski, 1 Vet. App. 221 (1991), the Court held 
that VA's duty to assist includes further examination by a 
specialist, when recommended by VA's own physician.  Certain 
examiners have recommended specialty examinations in this 
case and these specialty examinations have been accomplished.  
An electronystagmogram (ENG) study was recommended and 
obtained.  The claimant's gait was studied, as recommended by 
an examiner.  A neurology examination was conducted, as 
recommended.  Neither the claimant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002).

The Board has remanded the case for development.  When the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this case, all remand 
orders have been complied with.  



Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  A VA medical examination report must also include 
a "full description of the effects of disability upon the 
person's ordinary activity."  38 C.F.R. § 4.10; Martinak, 
supra.

Where an increase in disability is at issue, the present 
level of disability, rather than remote history, is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2009); see also Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994) (permitting separate evaluations for 
separate problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 38 
C.F.R. § 4.14).  

During the appeal period, the rating criteria under which 
Meniere's disease with hearing loss disability, vertigo, and 
tinnitus, has been rated, was changed.  First for 
consideration will be entitlement to a higher rating or 
ratings during the entire appeal period under the former 
rating provisions.  The appealed March 1998 rating decision 
reflects that a 40 percent rating was assigned effective from 
June 13, 1997 (the date of a claim for an increase) under 
Diagnostic Code 6205-6104.

Diagnostic Code 6205 (effective prior to June 10, 1999) 
addresses impairment resulting from Meniere's syndrome (also 
called endolymphatic hydrops).  The minimum rating offered is 
30 percent.  Mild symptoms, defined as aural vertigo and 
deafness, warrant a 30 percent evaluation.  The next higher 
rating of 60 percent is warranted for moderate symptoms, 
defined as less frequent attacks of Meniere's symptoms, but 
with cerebellar gait.  A 100 percent schedular rating is 
warranted for severe symptoms defined as frequent and typical 
attacks, vertigo, deafness, and cerebellar gait.  38 C.F.R. 
§ 4.87, Diagnostic Code 6205 (effective prior to June 10, 
1999).  

Diagnostic Code 6104 is a hearing loss disability diagnostic 
code.  Evaluations of defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold levels as measured by pure tone audiometric 
tests.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes 11 numeric 
designations of impaired efficiency from level I, for 
essential normal acuity, through level XI, for profound 
deafness.  38 U.S.C.A. § 1160(a) (West 1991); 38 C.F.R. 
§ 4.85, et seq., Diagnostic Codes 6100-6110 (effective prior 
to June 10, 1999).

Because tinnitus is service-connected and not considered in 
the hearing loss rating criteria or the Meniere's syndrome 
rating criteria, a separate rating for tinnitus must be 
considered.  Under the prior provision of the rating 
schedule, persistent tinnitus, as a symptom of head injury, 
concussion, or acoustic trauma, warrants a 10 percent 
evaluation.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(effective prior to June 10, 1999).  NOTE: this version of 
the regulation has been invalided pursuant to the holding in 
Wanner v. Principi, 17 Vet. App. 4 (2003).  Under the revised 
provision, recurrent tinnitus still warrants a 10 percent 
rating; however.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(effective June 10, 1999).

As explained in the April 2008 Remand, Diagnostic Code 6204 
(effective prior to June 10, 1999), is intended to compensate 
for chronic labyrinthitis.  Under this diagnostic code, a 10 
percent rating is warranted for moderate disability with 
tinnitus and occasional dizziness, while a 30 percent 
disability is warranted for severe disability with tinnitus, 
dizziness, and occasional staggering.  A rating note 
following Diagnostic Code 6204 states that this rating may be 
combined with ratings for loss of hearing or suppuration.  

The claims files reflect that in June 1997, the Veteran 
requested an evaluation of his service-connected disabilities 
and claimed that he was unable to drive (in his job) because 
of his medications.  

A January 1998 VA ear-nose-throat (ENT) examination report 
reflects a complaint of continuous tinnitus and bilateral 
hearing loss, but no recent major attack of Meniere's.  The 
Veteran described tinnitus as very annoying and disruptive of 
daily activity.  He reported recurring bouts of dizziness 
with nearly constant nausea.  He reported that a stroke-
related speech problem and dizziness combined to produce 
unemployability.  The physician noted the fluctuating nature 
of the Veteran's reported tinnitus, hearing loss, and 
dizziness and found these fluctuations to be consistent with 
Meniere's syndrome.  

The ENT examiner found the Veteran's hearing to be as follows 
(ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
50
60
LEFT
35
45
40
55
65

Average pure tone thresholds were 51, right ear, and 51, left 
ear.  Speech audiometry revealed speech recognition ability 
of 46 percent in the right ear and 54 percent in the left 
ear.  The physician noted that an appropriate specialist 
should determine what effect Meniere's and a previous stroke 
has on the Veteran's mobility and gait.  

In his April 1998 notice of disagreement (NOD) to the 
recently assigned 40 percent rating for Meniere's disease, 
the Veteran reported dizzy spells and a worsening gait. 

In July 1998, the Veteran underwent a private examination by 
W. Mott, D.O.  The doctor noted a history of a stroke in 1988 
but also felt that the progression of Meniere's had caused or 
contributed to a worsening gait.  The physician noted that 
Meniere's disease, compounded with right-sided weakness due 
to stroke, made it impossible to continue working as a truck 
driver.  Meniere's-related dizziness had caused the Veteran 
to miss many loads as a driver.  The physician then noted 
that the Veteran walked with a cane because of stroke 
residuals and not due to Meniere's disease.  Also noted was 
right-foot-drop due to an embolism, rather than Meniere's 
disease.  The physician noted that the Veteran developed 
diabetes, but did not suggest that Meniere's disease had 
caused or aggravated it.  

In January 2000, the Veteran testified before an RO hearing 
officer that he has been receiving SSA disability benefits 
for about one year.  He testified that noise brings on nausea 
and blackouts.  He testified that he used a cane to help with 
his balance because dizziness ensued when he turned his head 
too fast.  

A March 2000 VA ENT examination report mentions 
disequilibrium, difficulty talking on the phone, and poor 
balance.  The physician found normal cerebellar testing, but 
the Veteran had poor balance, overall, and poor Romberg 
testing (swaying or falling when standing with eyes closed 
due to loss of joint position sense, see Romberg's sign, 
Dorland's Illustrated Medical Dictionary 1526 (28th ed. 
1994)).  March 2000 VA audiometry produced speech threshold 
averages of 60 on each side and word discrimination of 32 
percent on the right and 36 percent on the left.  The 
physician recommended ENG (electronystagmogram) testing that 
was later accomplished privately by ICS Medical in July 2000, 
and interpreted by a VA physician in May 2005.  

The March 2000 VA audiometry values were disqualified due to 
reliability issues and were replaced by July 2000 audiometry 
results.  July 2000 VA audiometry produced speech threshold 
averages of 50 on each side and word discrimination scores of 
50 percent on the right and 50 percent on the left.  The 
Chief of Audiology approved these results.  

A VA hospital report reflects that the Veteran was admitted 
on December 28, 2001, after he sought emergency room 
treatment for vertigo, weakness, diplopia, nausea, and 
vomiting.  A neurologist was consulted.  The Veteran 
displayed a "disconjugated gaze with nystagmus to the 
right" and decreased sensation on the entire right side.  
Further diagnostic testing revealed a cerebrovascular 
accident (CVA) complicated by diabetic ketoacidosis.  During 
recovery, increased dizziness was again noted on January 2, 
2002. 

In May 2005, the Veteran underwent a VA ENT compensation 
examination and audiometry.  He reported constant, daily 
dizziness.  The Veteran had used a wheelchair for the recent 
three years due to disequilibrium.  He reported worsening 
hearing loss.  The physician mentioned that July 2000 ENG 
testing showed normal saccades with abnormal tracking, no 
positional nystagmus, and normal caloric testing.  The 
physician found, on examination, that the Veteran was indeed 
wheelchair bound.  He displayed persistent spontaneous 
nystagmus toward the right.  The Veteran could not stand 
unassisted.  Audiogram revealed speech threshold averages of 
54 on the right side and 65 on the left side.  Word 
discrimination scores were 52 percent on the right and 16 
percent on the left.  The audiologist remarked that these 
scores were worse than expected and therefore of questionable 
reliability.  

An October 2006 VA ear disease compensation examination 
report reflects confinement to a wheelchair, right eye 
nystagmus, and reported 5th cranial nerve deficits causing 
decreased facial sensation.  The impressions were moderate to 
severe sensorineural hearing loss, tinnitus, and chronic 
disequilibrium and dizziness.  The physician doubted that 
Meniere's disease was present, based on a lack of fluctuating 
hearing loss and tinnitus and aural fullness associated with 
discrete episodes of dizziness.  The physician attributed 
current ataxia, disequilibrium, and dizziness to a history of 
strokes.  Audiogram revealed speech threshold averages of 
57.5 on the right side and 60 on the left side.  Word 
discrimination scores were of 40 percent on the right and 36 
percent on the left.   

SSA records received during the remand period reflect a 
disability from employment due to the effects of 
cerebrovascular disease and diabetes mellitus with peripheral 
neuropathy.  

The facts set forth above reflect that throughout the appeal 
period, Meniere's disease with tinnitus, vertigo, and hearing 
loss has been manifested by no worse than Level VIII hearing 
on the right and Level XI hearing on the left; also shown is 
tinnitus and vertigo or dizziness.  Not shown is cerebellar 
gait or occasional staggering.

Disregarding the March 2000 audiogram due to its 
unreliability, and comparing the results of the other four 
audiograms to 38 C.F.R. § 4.87, Table VI, it appears that the 
hearing loss disability has been manifested throughout the 
appeal period by hearing thresholds no worse than Level VIII 
hearing loss on the right and Level XI hearing loss on the 
left.  Comparing these Levels with 38 C.F.R. § 4.87, Table 
VII, yields a 70 percent rating under Diagnostic Code 6107.  

While the Table VI-derived hearing Levels have fluctuated 
during the appeal period, this is expected, as one report 
discussed above notes that fluctuating hearing loss is a 
characteristic of Meniere's disease.  Another report even 
notes that these fluctuations have been too meager to warrant 
a diagnosis of Meniere's.  Although the RO has assigned 
staged ratings based on fluctuating audiograms, it is 
impossible to ascertain whether the four audiograms obtained 
over the lengthy appeal period have accurately captured the 
worst hearing loss.  

38 C.F.R. § 4.2 contains additional guidance when rating 
fluctuating, or varying, symptoms.  It states that the rater 
must reconcile the various reports into a consistent picture 
so that the current rating may accurately reflect the 
elements of disability present.  Resolving reasonable doubt 
in favor of the Veteran, the Board has used the worst-shown 
right ear and left ear Levels to arrive at a 70 percent 
rating under Diagnostic Code 6107 (effective prior to June 
10, 1999).  This approach appears to be authorized under 
Diagnostic Code 6205, as hearing impairment may be separately 
rated and the rating instructions do not specifically require 
the left and right ear to be measured on the same date.  

Next for consideration is a separate rating for tinnitus 
under Diagnostic Code 6260.  Because service-connected 
tinnitus is shown, a separate 10 percent rating is warranted.  
This rating may be combined with a rating for hearing loss 
disability without violating the tenets of 38 C.F.R. § 4.14.  

Next, any service-connected dizziness or vertigo must be 
rated, albeit with caution, as some dizziness has been 
associated with non-service-connected causes.  In this case, 
a single rating under Diagnostic Code 6205 (effective prior 
to June 10, 1999) for Meniere's disease is not advantageous, 
because under this code, vertigo and deafness (that is, 
dizziness and hearing loss) together would warrant only a 30 
percent rating.  A 60 percent rating is not warranted under 
Diagnostic Code 6205 because cerebellar gait is not shown.  
Tinnitus would be the only separately rated disability to be 
considered along with a rating for Meniere's syndrome.   

Finally, the prior version of Diagnostic Code 6204 offers a 
rating for chronic labyrinthitis.  A 30 percent rating is 
warranted for severe labyrinthitis.  Severe is defined as 
having tinnitus, dizziness, and occasional staggering.  Where 
labyrinthitis is moderate (having tinnitus with occasional 
dizziness), a 10 percent rating is warranted.  38 C.F.R. 
§ 4.87, Diagnostic Code 6204 (effective prior to June 10, 
1999).  Because staggering is not shown, a 30 percent rating 
under Diagnostic Code 6204 is not warranted.  Thus, the 
highest rating warranted for the Veteran would be a single 10 
percent rating for both tinnitus and dizziness.  This 
Diagnostic Code is not to the Veteran's advantage.  

Eliminating Diagnostic Code 6204 from further consideration 
would leave no disability rating for his service-connected 
dizziness, however.  Thus, noting that 38 C.F.R. § 4.14 
states that pyramiding is to be avoided, in this case, it is 
unavoidable.  The Board will therefore consider a 10 percent 
rating under Diagnostic Code 6204 for dizziness alone, as 
tinnitus warrants its own 10 percent rating under Diagnostic 
Code 6260.  

Using the combining table set forth at 38 C.F.R. § 4.25, 
under the former rating provisions, a 70 percent hearing loss 
rating, plus a separate 10 percent tinnitus rating, plus a 
separate 10 percent labyrinthitis (dizziness) rating combine 
to form an overall 76 percent rating.  This percentage will 
be compared to the results obtained under the revised rating 
schedule.  

Effective June 10, 1999, some of the rating criteria changed.  
What did not change significantly are the hearing loss rating 
criteria and the tinnitus rating criteria.  Thus, a 70 
percent hearing loss rating and a separate 10 percent 
tinnitus rating remain warranted under the revised rating 
schedule.   

The revised version of Diagnostic Code 6205 states that 
evidence of hearing impairment with vertigo occurring less 
than once a month, with or without tinnitus, warrants a 30 
percent evaluation.  The next higher rating of 60 percent 
requires evidence of hearing impairment with attacks of 
vertigo and cerebellar gait occurring from one to four times 
a month, with or without tinnitus.  A 100 percent rating is 
offered where there is evidence of hearing impairment with 
attacks of vertigo and cerebellar gait occurring more than 
once weekly, with or without tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6205 (2009).  

A note following this subsection reflects that Meniere's 
syndrome is evaluated under the above criteria or by 
separately evaluating vertigo (as a peripheral vestibular 
disorder), hearing impairment, and tinnitus, which ever 
method results in a higher overall evaluation.  The rater 
shall not combine an evaluation for hearing impairment, 
tinnitus, or vertigo with an evaluation under Diagnostic Code 
6205.  

In this case, under the revised Diagnostic Code 6205, 
Meniere's disease warrants no higher than a 30 percent 
rating.  This is because cerebellar gait is not shown.  
Moreover, separate ratings for hearing loss, tinnitus, or 
vertigo are prohibited when also assigning a rating under 
Diagnostic Code 6205.  Because the revised version of 
Diagnostic Code 6205 is not advantageous to the Veteran, it 
need not be considered further.  

The revised version of Diagnostic Code 6204 is also not 
advantageous to the Veteran.  The highest rating authorized 
under this code, now characterized as peripheral vestibular 
disorder, is 30 percent, but is not available in this case 
because occasional staggering is not shown.

Under the revised rating schedule, separately evaluating 
hearing loss, tinnitus, and vertigo remain authorized and are 
most advantageous to the Veteran.  Under the revised 
schedule, this method yields the same results that were 
achieved under the prior version of the rating schedule; 
however.  

As mentioned above, fluctuating audiograms are a normal 
finding for Meniere's disease.  The evidence in this case 
does not contain factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  The assignment of 
staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, including the 
testimony, for the period prior to March 18, 2000, the 
evidence favors a rating higher than that already assigned.  
For the period beginning March 18, 2000, through February 28, 
2002, the preponderance of the evidence is against a 
schedular rating greater than the already-assigned 80 percent 
rating for Meniere's disease with hearing loss disability, 
vertigo, and tinnitus.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  For the period commencing on 
March 1, 2002, the evidence favors a schedular rating higher 
than that already assigned. 

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the Veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
Veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, entitlement to TDIU is reasonably raised by the 
record.  As such, the issue is properly before the Board.  
Further development is needed to properly adjudicate the TDIU 
claim, which is addressed in the Remand below.


ORDER

For the period prior to March 18, 2000, a 70 percent 
schedular rating for bilateral hearing loss disability is 
granted, subject to the laws and regulations governing 
payment of monetary benefits. 

For the period prior to March 18, 2000, a separate 10 percent 
schedular rating for tinnitus is granted, subject to the laws 
and regulations governing payment of monetary benefits. 

For the period prior to March 18, 2000, a separate 10 percent 
schedular rating for vertigo is granted, subject to the laws 
and regulations governing payment of monetary benefits. 

For the period beginning March 18, 2000, through February 28, 
2002, a schedular rating greater than 80 percent for 
Meniere's disease with hearing loss disability, vertigo, and 
tinnitus, is denied. 

For the period commencing on March 1, 2002, a 70 percent 
schedular rating for bilateral hearing loss disability is 
granted, subject to the laws and regulations governing 
payment of monetary benefits. 

For the period commencing March 1, 2002, a separate 10 
percent schedular rating for tinnitus is granted, subject to 
the laws and regulations governing payment of monetary 
benefits. 

For the period commencing March 1, 2001, a separate 10 
percent schedular rating for vertigo is granted, subject to 
the laws and regulations governing payment of monetary 
benefits. 


REMAND

Both the Veteran and the record raise the issue of 
entitlement to TDIU.  TDIU may be assigned, where the 
schedular rating is less than total, when the Veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. 
§ 4.16(a) (2009).

Accordingly, the case is REMANDED for the following action:

The AMC should develop the TDIU claim as 
necessary.  Following development and re-
adjudication of the TDIU claim, if the 
benefit is not granted, the AMC should 
submit it to the Director, Compensation 
and Pension Service, for extraschedular 
consideration in accordance with 38 C.F.R. 
§ 4.16(b) and § 3.321 (b).  Following that 
action, if TDIU is not granted, an 
appropriate supplemental statement of the 
case (SSOC) should be issued.  The Veteran 
and his attorney should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


